Citation Nr: 0504378	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran is entitled to a 10 percent rating for 
patellofemoral syndrome with synovitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran's DD-214 indicates he had active duty from 
December 1969 to June 1981, with eight years, eight months, 
and ten days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied a claim of service connection for a back 
disability, and denied the veteran's claim for an increased 
(compensable) rating for his service-connected bilateral knee 
disability.  

In July 2003, the Board remanded this case for various 
development issues, and as a result, in October 2004 the RO 
granted service connection for degenerative disc disease of 
the lumbar spine with radiculopathy, effectively ending that 
appeal.  The RO also assigned a 10 percent disability 
evaluation for the patellofemoral syndrome with synovitis of 
the right knee, and continued a noncompensable evaluation for 
the left knee.

In November 2004, the Board received a letter from the 
veteran, wherein he wrote: "I am ok with combined rating of 
40%."  (The grant of the increased rating of 10 percent for 
the veteran's right knee disability noted above, when 
combined with his other compensable service-connected 
disorders, resulted in that combined 40 percent rating.)  In 
subsequent written argument submitted to the Board in January 
2005, the veteran's representative also indicated that the 
veteran was satisfied with the 10 percent rating for his 
right knee but added that the veteran was limiting his appeal 
to a 10 percent rating for his left knee.  Accordingly, the 
Board finds that the issues of entitlement to a rating in 
excess of 10 percent for a right knee disability is withdrawn 
from appellate status (38 C.F.R. § 20.204 (2004)) and the 
sole issue that remains in appellate status is whether the 
veteran is entitled to a 10 percent rating for patellofemoral 
syndrome with synovitis of the left knee.  




FINDING OF FACT

The veteran's left knee disability is manifested by his 
inability to climb stairs and stand for more than thirty 
minutes, and mild crepitus with flexion; with consideration 
of pain and weakness upon engaging in certain activities, his 
limitation of flexion of the knee more nearly approximates to 
45 degrees; there is no arthritis, instability, subluxation, 
limitation of extension or frequent episodes of locking with 
effusion into the joint.


CONCLUSION OF LAW

The criteria for assignment of a 10 percent rating for 
patellofemoral syndrome with synovitis of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5020, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the full benefit sought by the veteran.  
(Also see Introduction above regarding the benefit sought.)  
Therefore, no further development is needed.
 

I.  Facts

In connection with his September 1999 increased rating claim, 
the veteran submitted a 1986 report from Dr. Needham, which 
showed chondromalacia of the left patella.  

An August 2004 VA examination assessed the veteran's 
bilateral knee disability.  The veteran recounted his knee 
problem in service after parachute jumping for a period of 
eight to ten years.  He reported current pain in the left 
knee with a severity of 3/10, and with activity 7/10.  The 
veteran had difficulty with navigating stairs, and sports 
activities.  Occasionally, the knee swelled, but it did not 
give away.  The right knee was not as bad as the left knee, 
with 2/10 severity of pain.  The right knee swelled slightly, 
but it did not give away either.  

A physical examination showed that the right knee had range 
of motion of zero to 130 degrees.  The right knee did not 
have fluid, tenderness, or laxity.  There was slight crepitus 
with manipulation of the patella.  The right thigh was 
smaller than the left measuring 49 centimeters on the right 
and 52 centimeters on the left.  There was moderate 
quadriceps and hamstring weakness on the right.  The left 
knee examination revealed a range of motion of zero to 130 
degrees.  It also had no tenderness, fluid, or laxity.  There 
was mild crepitus with flexion of the knee and with 
manipulation of the patella.  

The examiner noted that the veteran's knee disability 
effected his daily life in that he was no longer able to 
participate in sports, and his knees were made worse with 
climbing stairs, or with standing for as long as thirty 
minutes, or with walking for over a mile.  The examiner noted 
that there was no pain in the joints with motion, no 
additional limitation with repetitive use, no additional 
limitation with flare-up, and both knees lacked instability.  

The examiner diagnosed the veteran as having patellofemoral 
syndrome bilaterally with associated knee pain and moderate 
disability with progression and associated quadriceps atrophy 
on the right.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2004).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  Flexion limited to 60 degrees 
is 0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  Id. § 4.71a, Diagnostic 
Code 5260.  
 
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  Id. § 4.71a, Diagnostic Code 5261.  
 
It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  
 
III.  Analysis

The veteran's representative, in the January 2005 written 
brief presentation, stated that the 10 percent evaluation 
assigned to the veteran's right knee disability satisfied one 
compensation concern.  The other concern, however, remained 
outstanding.  Particularly, the representative requested, 
based on the medical evidence of record on appeal and 
application of appropriate regulations, that a 10 percent 
rating is also warranted for the veteran's left knee 
disability.  

The RO considered the veteran's left knee disability under DC 
5020 for synovitis, which instructs that such a disability is 
rated on limitation of motion of the affected joint.  Thus, 
the diagnostic codes governing limitation of motion of the 
knee, recited above, will be considered.

Given the overall disability picture regarding the veteran's 
left knee, such that the patellofemoral syndrome inhibits his 
abilities to climb stairs, stand for more than thirty 
minutes, walk more than mile, the crepitus with flexion, and 
the reported pain levels, the veteran is entitled to a 10 
percent disability evaluation.  That is, with consideration 
of pain and weakness upon engaging in certain activities, his 
limitation of flexion of the knee more nearly approximates to 
45 degrees so as to support a 10 percent rating under 
Diagnostic Code 5260.  38 C.F.R. § 4.7.

It is again noted that the veteran and his representative 
limited his appeal for a 10 percent rating for his left knee 
disability.  Thus, the full benefit sought has been granted.  
The Board parenthetically notes that there is no X-ray 
evidence of arthritis, nor is there any medical evidence of 
instability, subluxation, limitation of extension or frequent 
episodes of locking with effusion into the joint.  Thus, a 
rating in excess of 10 percent would not be warranted under 
Diagnostic Codes 5003, 5257, 5258, or 5260.  As there is no 
X-ray evidence of arthritis or clinical evidence of 
instability, a separate compensable rating is not warranted 
under VAOPGCPREC 9-98.  The Board is cognizant of a recent VA 
General Counsel opinion concerning separate ratings for 
limitation of flexion and extension of a knee but the medical 
evidence shows no limitation of extension; accordingly, a 
separate compensable rating for such limitation is not 
warranted .  VAOPGCPREC 9-2004.  

As noted above, the Board has considered 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra in concluding that the veteran's 
flexion of the left knee more nearly approximates limitation 
to 45 degrees.  There is no objective medical evidence to 
show that there is any further limitation of flexion or any 
degree of limitation of extension of the left knee due to 
pain or flare-ups of pain, nor is there any medical evidence 
to show that weakness, fatigue or incoordination results in 
additional limitation of motion of the left knee to a degree 
that would support a rating in excess of 10 percent under 
Diagnostic Code 5260 or a separate compensable rating under 
Diagnostic Code 5261.  Due to the findings mentioned above, 
the 10 percent evaluation takes any additional impairment 
from pain into consideration, especially the veteran's report 
that the pain severity was a 7/10 when he used the left knee.  
At this stage of the manifestation of the service-connected 
disability, the 10 percent evaluation is appropriate.  

While again the veteran is not seeking a rating in excess of 
10 percent for his left knee disability, the Board also 
parenthetically notes that because the current 10 percent 
rating for his left knee disability is proper and the veteran 
has not been frequently hospitalized or submitted any 
evidence to show that his left knee disability results in 
marked interference with employment, a referral for 
consideration of an extraschedular rating would not be 
warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 10 percent rating for patellofemoral 
syndrome with synovitis of the left knee is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


